Citation Nr: 1232670	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-34 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for service-connected sciatica of the right leg, associated with status-post L5-S1 discectomy.  

(The issue of whether the July 15, 2010 decision of the Board of Veterans' Appeals contains clear and unmistakable error (CUE) is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1993 to 
October 1998.  

This matter is before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of a disability evaluation in excess of 40 percent for service-connected right leg sciatica was previously remanded by the Board in July 2010 for further evidentiary development of providing the Veteran a medical examination for right leg sciatica.  This was accomplished, and the claim was readjudicated in a 
March 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran has not alleged unemployability due to his service-connected disability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

For the entire increased rating period, the Veteran's service-connected right leg sciatica was not manifested by severe incomplete paralysis with marked atrophy of the right thigh and calf muscles.  

CONCLUSION OF LAW

For the entire increased rating period, the criteria for an evaluation in excess of 
40 percent for right leg sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Code 8620 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the RO sent a letter to the Veteran in November 2005 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

In addition to the foregoing analysis, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

The Board acknowledges that the content of the November 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the issue on appeal, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the April 2006 rating decision, the September 2007 SOC, and the August 2009 SSOC explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 60-day periods to submit more evidence.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA and private treatment records.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield, 19 Vet. App. 103.

Increased Rating for Right Leg Sciatica

The Veteran contends that he is entitled to an increased rating in excess of 
40 percent for his service-connected right leg sciatica.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011);  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Sciatic neurological manifestations are rated under DC 8520 as paralysis of the sciatic nerve, DC 8620 for sciatic neuritis, and DC 8720 for neuralgia.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.

The Board observes that the words "mild," "moderate," "severe," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  Attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).

The Veteran is in receipt of a 40 percent rating for service-connected right leg sciatica for the entire increased rating period under the provisions of 38 C.F.R. 
§ 4.124a, DC 8620.  

After review of the clinical and lay evidence, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased disability rating for right leg sciatica.  For the entire increased rating period, the Veteran's service-connected right leg sciatica did not more nearly approximate severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, as required for a 
60 percent rating under DC 8620.

In a March 2005 private treatment record, the private examiner reported significantly decreased right lower extremity (RLE) strength and absent right Achilles reflex.  In an April 2005 private treatment record, the private examiner reported normal tone and muscle bulk in both lower extremities and there was normal sensation to soft touch, pinprick, vibratory sense, and proprioception in the lower extremities.  

In an April 2005 VA treatment record, the VA examiner reported normal tone and muscle bulk for the right leg.  The VA examiner reported no significant asymmetry, but did report sciatic notch tenderness of the right leg.  In a May 2005 private treatment record, the private examiner reported excellent neurological findings.  In a May 2005 VA treatment record, the VA examiner reported weakness of plantar flexion of the right foot and reported absent reflexes in the right lower extremity.  In a July 2005 VA treatment record, the VA examiner reported decreased sensation along the back of the right calf and in the lateral aspect of the right leg.  The VA examiner also reported markedly diminished reflexes in the right lower extremity.  

In a July 2005 VA spine examination, the Veteran reported shooting pain down his right leg.  The Veteran reported function limitations of not being able to walk far.  The VA examiner reported weakness in dorsiflexion and reduced strength of 50% for the right leg as compared to the left leg.  The VA examiner further reported numbness and decreased sensation of the right foot and that the Veteran had lost 70 to 80 degrees of range of motion, strength, coordination, and fatigability of the right leg due to repetitive movement flares. The VA examiner provided a diagnosis of right S1 radiculopathy secondary to recurrent disc.  

In the February 2006 VA spine examination, the Veteran reported functional limitations of only being able to sit for 30 minutes and stand for 10 minutes at a time.  The VA examiner reported some weakness in the right leg and reported decreased sensation on neurosensory testing to the right lateral calf down to the right lateral foot.  The VA examiner reported decreased sensation on neurosensory testing to the right lateral calf down to the right lateral foot.  Deep tension reflexes for the lower extremities were 0/4 bilaterally and strength testing of the right lower extremity was 4/5 with good effort.  Calf circumference on the right was 38 cm and quadriceps circumference on the right was 60 cm with atrophy.  The VA examiner opined that he would expect chronic recurrent difficulty with ambulation and prolonged standing and walking, and opined that the he would expect gait disturbance in the right leg due to weakness.  

In a February 2007 VA treatment record, the VA examiner reported motor strength was normal bilaterally and no radicular pain was noted on physical examination.  In a March 2007 VA treatment record, the VA examiner reported slightly diminished strength on both plantar flexion, as well as dorsiflexion of the right foot.  Muscle strength was 5/5 bilaterally for lower extremities.  In a June 2007 VA treatment record, the VA examiner reported that he was unable to obtain reflexes at the Veteran's ankles.  

In a January 2008 VA spine examination, the Veteran reported constant numbness and tingling in his right leg.  The VA examiner reported scant reflexes at best at the Achilles and positive straight leg testing on the right.  The VA examiner further reported 5/5 strength for right leg dorsiflexion, plantar flexion, inversion, and eversion.  The VA examiner opined that the Veteran had lost 25 degrees of range of motion, strength, coordination, and endurance of the right leg due to repetitive movement flares.  In an April 2008 VA treatment record, the Veteran denied any radicular pain in the right leg and the VA examiner reported 5-/5 strength for all right leg muscles.

In an August 2010 VA spine examination, the Veteran reported significant sciatica symptoms and reported constant numbness of the right foot.  The VA examiner reported absent right leg reflexes at both the patella and ankle areas.  The VA examiner further reported some slight atrophy of the muscles of the right lower leg.  The VA examiner reported a quarter of an inch reduced circumference of the right calf as compared to the left and a quarter of an inch reduced circumference of the right thigh as compared to the left.  The VA examiner reported the Veteran had decreased sensation on the medial side of the right foot that was mild but had no real sensory perception more than pressure on the lateral aspect of the right foot.  

On physical examination, muscle strength for extension of the right knee was 4/5 and flexion of the right knee was 4/5.  The VA examiner reported 2/5 power of dorsiflexion of the right ankle and 2-3/5 power of plantar flexion of the right ankle.  The VA examiner also reported significant weakness of eversion of the right ankle, indicating weakness of the peroneal muscle groups.  The VA examiner also reported decreased sensation on the medial side of the right foot that is mild but has no real sensory perception more than pressure on the lateral aspect of the right foot.  

On review of all the evidence above, the Board finds that, for the entire increased rating period, the Veteran's right leg sciatica has not been characterized by severe incomplete paralysis, with marked atrophy of the right thigh and calf muscles.  The Veteran's symptoms have been relatively consistent and a 40 percent rating takes into account his social and occupational impairment.  

A finding of complete paralysis of his right leg is not reported, or, asserted, at any of his various evaluations at any time during the appeal period.  The evidence does not show severe incomplete paralysis of the sciatic nerve with marked atrophy of the right thigh and calf muscles.  In an April 2005 VA treatment record, the VA examiner reported normal tone and muscle bulk for the right leg.  The VA examiner reported no significant asymmetry, but did report sciatic notch tenderness of the right leg.  In a May 2005 private treatment record, the private examiner reported excellent neurological findings.  In the February 2007 VA treatment record, the VA examiner reported motor strength normal bilaterally.   While the July 2005 VA examiner noted reduced strength of 50 percent for the right leg and loss of 70 to 80 percent of range of motion due to repetitive movement flares, the Veteran was able to walk with the limitation noted to be not being able to walk far.  

In the January 2008 VA spine examination, the VA examiner reported 5/5 strength for right leg dorsiflexion, plantar flexion, inversion, and eversion.  In the April 2008 VA treatment record, the Veteran denied any radicular pain in the right leg and the VA examiner reported 5-/5 strength for right leg muscles.  In the August 2010 VA spine examination, the VA examiner reported the Veteran was able to walk across the floor with a normal gait with no limping.  The VA examiner further reported only slight atrophy of the muscles of the right lower leg.  The VA examiner also reported that even with some limitations, the Veteran functioned quite well and was able to go hiking.  

The record demonstrates that the Veteran's disability picture does not more nearly approximate the next-higher 60 percent rating criteria under DC 8620.  Even though the Veteran exhibits some decreased reflexes at the right patella and right ankle areas and slight atrophy of right thigh and calf muscles, the Veteran's right leg sciatica symptoms, as a whole, are contemplated by the 40 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 40 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.  

With respect to the Veteran's claim, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right leg sciatica has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right leg sciatica.


ORDER

Entitlement to an increased rating in excess of 40 percent for right leg sciatica is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


